department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny hi c redes je qp tax_exempt_and_government_entities_division date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia june 20xx release number release date egeyd org organization name xx date address address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the year ended december 20xx it was determined that your organization has been inactive and that there have been no operations or financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing acting director eo examinations letter catalog number 34198j aee pp an eye a ’ p deae acne division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely donna a ference internal revenue_agent letter catalog number 34809f eran 886a department of the ‘l'reasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december name of taxpayer org ein 20xx legend org organization name issue xx date city city state state should the sec_501 tax exempt status of org org be revoked because it is not operated exclusively for tax exempt purposes facts org filed form_1023 on july 20xx stating it planned to house six residents however the org states at its time of filing that it currently has no residents according to its non-stock articles of inc filed with the state of state on june 20xx the primary purpose of the organization is to provide assisted living services to elderly males and females mentally ill and developmentally disabled individuals the articles of incorporation included the proper clauses to meet the organizational requirements under sec_501 on september 20xx org requested an ‘ amendment to form_1023 application_for exemption stating this org has made a decision to provide disaster relief services for displaced hurricane katrina victims the org would like to amend the original application to include this additional purpose and associate it with the original purpose of the org the org has made a commitment to provide disaster relief services ie shelter lodging housing clothing food and transportation to displaced hurricane katrina victims in the metro city area the disaster relief services cannot be postponed to a later date because many displaced hurricane katrina evacuees do not have the available family relatives money identification and or resources to accommodate his her immediate needs org was approved for expedite treatment on september 20xx because they would be housing displaced hurricane katrina individuals on october 20xx the organization filed amended articles of incorporation with the state changing its stated purpose to provide assisted living services to elderly males and females mentally ill and development disabled individuals based in large part on its proposed activities to aid victims of hurricane katrina the organization received a favorable determination and was granted exemption under c a on november 20xx with an advance_ruling period ending december 20xx effective date of exemption june 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- foun 886a department of the ‘treasury - internal_revenue_service name of taxpayer org ein explanation of items 20xx schedule no or exhibit year period ended december through interviews conducted with responsible officials during the examination process it was learned that the organization has not carried out any exempt-purpose activities since its original organization in 20xx nor has it taken any meaningful actions to enable it to carry out these activities in the near future law and analysis sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activitie sec_1s not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests also that the term charitable is used in the generally accepted legal sense and includes advancement of education and lessening the burdens of government sec_1_6001-1 provides in part every organization exempt under a shall keep permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursement such organizations shall also keep such books_and_records as are required to substantiate the information required by section revrul_69_174 1969-c b provides that an org that provides free emergency rescue services to stranded injured or lost persons and to persons suffering because of fire flood accident or other disaster is servicing a charitable purpose form 886-a rev department of the treasury - internal_revenue_service page -2- org ein een 886a name of taxpayer explanation of items department of the ‘lreasury - internal_revenue_service schedule no or exhibit year period ended december 20xx revrul_74_361 1974_2_cb_159 provides that an org that provides free emergency rescue services to stranded injured or lost persons and to persons suffering because of fire flood accident or other disaster is serving a charitable purpose indicates that an organization organized as a nonprofit volunteer fire company whose primary activity is fire fighting and rescue work possess the necessary equipment to carry out these activities and is comprised of both employees and volunteers qualifies for exemption under sec_501 on the basis that the organization is lessening the burdens of government revrul_78_99 1978_1_cb_152 provides that an org that provides counseling to widows during periods of grief and assists them in overcoming the legal financial and emotional problems caused by the death of a spouse qualifies as charitable by alleviating the widows’ distress revrul_79_17 1979_1_cb_193 provides that a hospice facility for terminally ill persons in need of specialized housing furthers a charitable purpose revrul_79_18 1979_1_cb_194 provides that housing for the elderly may further a charitable purpose of relieving a distress to which the elderly may be susceptible regardless of financial condition revrul_85_2 1985_1_cb_178 indicates that a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burdens a favorable working relationship between the government and the organization is strong evidence that the organization 1s actually lessening the burdens of government the victims of terrorism tax relief act of pub law no signed into law by the president on date sec_104 of the act permits charities to provide immediate assistance to and anthrax attack victims without an individual assessment of financial need cpe text the act also amended the irc of inserting a new sec_139 which defines qualified disasters and provides that disaster relief payments for victims of qualified disasters are excluded from income the technical explanation accompanying the victims of terrorism tax relief act of directs the irs to broaden the allowed activities of private_foundations with regard to disaster relief for both the general_public and employee beneficiaries of employer-sponsored foundations pub disaster relief providing assistance through charitable organizations form 886-a crev department of the treasury - internal_revenue_service page -3- 886a for name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx the irs processed over exemption applications submitted by newly formed disaster relief org’s under expedited case processing procedures an org qualifying under sec_501 may engage in other activities that accomplish charitable purposes even though those activities were not described in its exemption application without having to obtain permission from the irs disaster relief faq a-8 a charitable org may provide short-term emergency assistance and longer-term aid to ensure that victims have the basic necessities such as food clothing housing transportation and medical assistance including psychological counseling assistance may also be provided in the form of cash grants vouchers for goods or services etc the type of aid that is appropriate depends on the individual’s needs and available_resources disaster relief faq a-2 dept of human services states adult foster care afc homes are residential settings that provide 24-hour personal care protection and supervision for individuals who are developmentally disabled mentally ill physically handicapped or aged who cannot live alone but who do not need continuous nursing care regulation of adult foster care homes - act of the public acts of as amended regulation of homes for the aged - act of the public acts of as amended government’s position the facts show the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 above as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if 1t engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the organization has not conducted any exempt-purpose activities from its initial organization in 20xx to the present nor is it set-up to carry out these activities in future years the organization did not have any formal agreements or working relationships with any governmental units or procedures in place to receive any funding to provide assistance to victims displaced by hurricane katrina nor does it have any formal agreements or sources of funding from governmental entities to conduct exempt_purpose activities for a charitable_class of individuals therefore it does not meet the requirements for exemption under sec_501 as indicated in revenue rulings and referenced above sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically form 886-a rev department of the treasury - internal_revenue_service page -4- eee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the organization does not meet the required record keeping requirements set forth in sec_6033 and was unable to produce any records to substantiate its exempt-purpose activities sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 based on all facts and circumstance it appears that this organization was never organized for charitable purposes and clearly will be unable to conduct any meaningful activities in the future as a sec_501 organization conclusions based on the foregoing reasons this organization does not meet the operational_test under sec_501 as a result we are proposing revocation of its tax exempt status effective as of january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
